Dissenting Opinion by
Me. Justice Mandeeino :
I respectfully dissent.
The main question in this case is not whether the testatrix had a vested or contingent remainder. The main question is whether the testatrix, while living, received any property from the settlor, her father, which was a part of her gross estate at the time of her death. This depends on what the settlor intended as known by his deed of trust. The answer is elea/r. The trust provided that the trustees divide and pay over after the death of the life beneficiary. Words of divide mid pay after a life interest carry an implication of a condition precedent of survivorship. Simes L., The Law of Future Interests, Yol. II, Chapter 24, §393-395 (1936). In addition, the settlor specifically stated that any principal or income “shall only become the property of the beneficiary when actually received.” These words are unequivocal. How could the testatrix be said to have owned anything from her father’s estate when he unequivocally smd she had nothing until she received it. The spendthrift clause in this case must be read as it reads and it prohibits the inclusion of any property in testatrix’s gross estate until she actually receives that property.
*515A vested estate frequently has value during a person’s lifetime. The interest in question in this case gave absolutely nothing of any value to the testatrix during her lifetime and nothing to transmit at her death. The settlor so provided and we should follow his unequivocal statement of intent.